United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                       UNITED STATES COURT OF APPEALS
                                                                                    August 22, 2003
                              FOR THE FIFTH CIRCUIT
                                                                                Charles R. Fulbruge III
                                                                                        Clerk



                                      03-60266
                                   Summary Calendar




      STEVEN E. JACOBSON, PhD;
      JESUSA JACOBSON,

                                                     Plaintiffs-Appellants,

                                            v.

      ELIZABETH CLAY, Member of Aberdeen
      School District School Board; LEON HENLEY,
      Member of Aberdeen School District School Board;
      MICHAEL JACKSON, Member of Aberdeen School
      District School Board; JOHN E. NICKERSON,
      Member of Aberdeen School District School Board;
      SUSAN S. SANDERS, Member of Aberdeen School
      District School Board; LAVON FLUKER-REED,
      Superintendent of Aberdeen School District,


                                                     Defendants-Appellees.



                   Appeal from the United States District Court for the
                             Northern District of Mississippi
                                     (01-CV-433)



Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*

       Appellants appeal from the dismissal of myriad discrimination claims. We find no merit in

Appellants’ claims. Appellants assert a plethora of conclusional statements claiming shortcomings

on the part of the district court and misdeeds by the appellees. The conclusory assertions are neither

supported by the evidence nor by any argument. Because the briefs are inadequate, do not cite

authority and consist of conclusory assertions, appellants have presented nothi ng for review. See

Nichols v. Scott, 69 F.3d 1255, 1287 n.67 (5th Cir.1995); See Fed.R.App.P. 28(a)(4). Even pro se

appellants have a duty to abide by the briefing rules so as to inform the appellate court of the

particular claims raised. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.1993) (even parties

proceeding pro se must brief an issue in order to preserve it for appeal). Here, Appellants fall

woefully short.

       In any event, out of an abundance of caution we have reviewed the record, including the

pleadings and the summary judgment evidence and find no error. The judgment is in all things

affirmed and the motion for sanctions denied and all other relief requested by Appellants is denied.

       AFFIRMED. DENIED.




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                  2